EXHIBIT 10.171

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

                For good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the undersigned, INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation, (“Assignor”) hereby assigns to
INLAND AMERICAN ST PORTFOLIO IV, L.L.C., a Delaware limited liability company,
(“Assignee”) all of Assignor’s right, title and interest as a party to that
certain Purchase and Sale Agreement [Portfolio #2] (the “Purchase Agreement”) by
and between INLAND REAL ESTATE ACQUISITIONS, INC., (“Buyer”), and SUNTRUST BANK,
a Georgia banking corporation, (“Seller”), dated October 17,  2007, as amended,
with respect to the purchase and sale of those certain parcel(s) of land more
fully defined on Exhibit A, attached hereto (the “Property”).

 

                By execution hereof by Assignee, Assignee for itself and its
successors and assigns hereby accepts the assignment and assumes all of the
obligations of Assignor under the Purchase Agreement with respect to the
Properties.  The Assignor acknowledges and agrees that notwithstanding the
foregoing the Assignor is not released from any of its obligations under the
Purchase Agreement.

 

                This Assignment is effective as of the 17th day of March, 2008.

 

ASSIGNOR:

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

 

 

an Illinois corporation

 

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

     G. Joseph Cosenza

 

 

Its:

     President

 

 

 

 

ASSIGNEE:

 

INLAND AMERICAN ST PORTFOLIO IV,

 

 

L.L.C., a Delaware limited liability company

 

 

 

 

 

 

By:

Inland American Real Estate Trust, Inc., a

 

 

Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marcia L. Grant

 

 

 

Marcia L. Grant

 

 

Its:

Assistant Secretary

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Pool

 

Prop. ID

 

Property Name

 

Address

 

City

 

State

 

Zip

 

County

 

Bldg
SF

 

5

 

GA00349

 

Mountain Industrial Branch

 

1849 Mountain Industrial Boulevard

 

Tucker

 

GA

 

30084

 

DeKalb

 

6,059

 

5

 

GA00422

 

Berkeley Lake Branch

 

4601 Peachtree Industrial Boulevard

 

Norcross

 

GA

 

30092

 

Gwinnett

 

3,000

 

5

 

GA00697

 

Southside Office

 

904 South Peterson Avenue

 

Douglas

 

GA

 

31533

 

Coffee

 

4,800

 

5

 

NC00149

 

NCF: Black Mountain

 

200 NC Hwy 9

 

Black Mountain

 

NC

 

28711

 

Buncombe

 

5,395

 

5

 

NC00315

 

NCF: Norwood

 

212 S Main St

 

Norwood

 

NC

 

28128

 

Stanly

 

3,400

 

5

 

NC00364

 

NCF: Spencer

 

420 South Salisbury Ave

 

Spencer

 

NC

 

28159

 

Rowan

 

3,650

 

5

 

VA00413

 

Spotsylvania Courthouse

 

8970 Courthouse Road

 

Spotsylvania

 

VA

 

22553

 

Spotsylvania

 

2,325

 

5

 

VA00418

 

South Boston Main Office

 

410 Main Street

 

South Boston

 

VA

 

24592

 

Halifax

 

7,895

 

5

 

VA00510

 

Riverside Park/Relo

 

5922 Richmond Highway

 

Alexandria

 

VA

 

22303

 

Fairfax

 

3,108

 

6

 

GA00357

 

Brookhaven Branch

 

4030 Peachtree Road, Northeast

 

Atlanta

 

GA

 

30319

 

DeKalb

 

7,039

 

6

 

GA00420

 

Gwinnett Medical Center Branch

 

701 Duluth Highway

 

Lawrenceville

 

GA

 

30045

 

Gwinnett

 

12,429

 

6

 

GA00663

 

Watson Boulevard Office

 

1903 Watson Boulevard

 

Warner Robins

 

GA

 

31093

 

Houston

 

7,984

 

6

 

NC00156

 

NCF: Butner

 

301 Central Avenue

 

Butner

 

NC

 

27509

 

Granville

 

2,503

 

6

 

NC00295

 

NCF: Hudson

 

164 Hickman Avenue

 

Hudson

 

NC

 

28638

 

Caldwell

 

2,500

 

6

 

NC00296

 

NCF: Lake Norman

 

9617 Holly Point Drive

 

Huntersville

 

NC

 

28078

 

Mecklenburg

 

3,200

 

6

 

TN00286

 

Highway 58 Branch

 

4614 Highway 58

 

Chattanooga

 

TN

 

37416

 

Hamilton

 

3,500

 

6

 

TN00299

 

Twenty-Fifth Street Branch

 

1432 25th Street, Northwest

 

Cleveland

 

TN

 

37312

 

Bradley

 

2,069

 

6

 

VA00346

 

Lightfoot

 

6385 Richmond Road

 

Lightfoot

 

VA

 

23090

 

James City

 

3,200

 

6

 

VA00492

 

Fairlawn

 

7370 Peppers Ferry Boulevard

 

Radford

 

VA

 

24141

 

City of Radford

 

2,464

 

6

 

VA00565

 

Lynnhaven

 

635 Lynnhaven Parkway

 

Virginia Beach

 

VA

 

23452

 

City of Virginia Beach

 

3,200

 

 

--------------------------------------------------------------------------------